ORDER
Considering the Joint Petition for Interim Suspension Filed By Respondent and the Office of Disciplinary Counsel:
IT IS ORDERED that respondent, Francis A. Touchet, attorney at law, be immediately suspended from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XIX, § 19. Said interim suspension is the be effective on January 1, 1999 and "will remain in effect pending further orders of this court. Respondent shall not undertake any new client representations as of the date of this order.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana